ON PETITION FOR REHEARING WITH SUGGESTION FOR REHEARING IN BANC
The pro se petitioner’s petition for rehearing and suggestion for rehearing in banc were submitted to this Court. As no member of this Court or the panel requested a poll on the suggestion for rehearing in banc, and
As the panel considered the petition for rehearing and is of the opinion that it should be denied,
IT IS ORDERED that the petition for rehearing and suggestion for rehearing in banc are denied.
IT IS FURTHER ORDERED that petitioner’s motion to supplement his petition for rehearing and suggestion for rehearing in banc is granted.